Exhibit 10.21

 

LOGO [g266978ex10_21pg001.jpg]

November 23, 2011

Kurt Ekert

Chief Commercial Officer

Travelport GDS

Dear Kurt:

This letter agreement (“Letter Agreement”) will amend the October 21, 2011
employment agreement between you and Travelport, LP (the “Employment
Agreement”). Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Employment Agreement. Effective January 1,
2012, your Target Annual Bonus is increased to 100%. As discussed with you, the
foregoing increase in your Target Bonus is in lieu of the Company’s March 2012
annual review of your annual Base Salary. Except as expressly amended herein,
the Employment Agreement remains in full force and effect as written.

Please indicate your acceptance of these terms by signing below.

Very truly yours,

 

/s/ Gordon Wilson Gordon Wilson President and CEO Travelport, LP

By Travelport Holdings, LLC,

as General Partner

ACCEPTED AND AGREED TO:

/s/ Kurt Ekert

Kurt Ekert